Case 1:19-cr-00796-LAK Document 2 Filed 11/07/19 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

SEALED
INDICTMENT

» RICHARD LIRIANO,

 

Defendant.

COUNT ONE
(Computer Intrusion - Intentionally Damaging Computers)

The Grand Jury charges:

Relevant Persons and Entities

 

1. At all times relevant to this Indictment, Hospital-1
was a hospital based in New York, New York.

2, At all times relevant to this Indictment, RICHARD
LIRIANO, the defendant, was an employee of Hospital-1.

Overview of the Criminal Scheme

3. From at least in or about 2017, up to and including
at least about in or about September 28, 2018, RICHARD
LIRIANO, the defendant, misused administrative access provided
to him as an information technology employee to log in to
employee accounts, and copy other employees’ personal
documents, including tax records, and personal photographs

onto his own workspace computer for his own personal use.

 
Case 1:19-cr-00796-LAK Document 2 Filed 11/07/19 Page 2 of 8

4. To further his efforts to steal personal information
from Hospital-1 employees, RICHARD LIRTIANO, the defendant,
without authorization, secretly installed a malicious program
known as a keylogger on the accounts of other, primarily
female, employees. This program recorded and sent victim
employees’ keystrokes to LIRIANO, which included the usernames
and passwords those employees entered to access their personal
web-based email accounts. Through the course of this conduct,
LIRANO stole usernames and passwords for at least
approximately 30 email accounts belonging to Hospital-1l
employees or persons associated with those employees (the
‘Compromised Accounts”) .

5. RICHARD LIRIANO, the defendant, then used those
stolen usernames and passwords to log in to the Compromised
Accounts and obtain unauthorized access to other password-
protected email, social media, photographs, and online
accounts to which the Compromised Accounts were registered.
Among other things, LIRIANO conducted searches for personal
photographs in the Compromised Accounts.

6. As a result of installing unauthorized keylogger
software, RICHARD LIRIANO, the defendant, caused far in excess
of $5,000 in losses to Hospitai-1, which included costs
incurred by Hospital-1 to investigate the incident, as well as

2

 

 
Case 1:19-cr-00796-LAK Document 2 Filed 11/07/19 Page 3 of 8

to remediate and remove the unauthorized malicious keylogger
software from their networks.

Statutory Allegations

 

7. From at least in or about 2017, up to and including
at least on or about September 28, 2018, in the Southern
District of New York and elsewhere, RICHARD LIRIANO, the
defendant, knowingly and willfully caused the transmission of
a program, information, code, and command, and as a result of
such conduct, intentionally caused damage without
authorization to a protected computer, and caused loss to one
and more persons during any one-year period aggregating at
least $5,000 in value, and caused damage affecting 10 or more
protected computers during any one-year period, to wit,
LIRIANO installed keylogger software without authorization on
other Hospital-1 employee work accounts to collect usernames
and passwords for employee personal accounts.

(Title 18, United States Code,

Sections 1030{a) (5) (A), 1030(c) (4) (B) (i), 1030(c) (4) (A) (i) (T)
and {VI) and 2.)

 
Case 1:19-cr-00796-LAK Document 2 Filed 11/07/19 Page 4 of 8

COUNT TWO
(Computer Intrusion - Recklessly Damaging Computers)

The Grand Jury further charges:

8. The allegations in paragraphs 1 through 6 of this
Indictment are repeated and realleged as if fully set forth
herein.

9. From at least in or about 2017, up to and including
at least on or about September 28, 2018, in the Southern
District of New York and elsewhere, RICHARD LIRIANO, the
defendant, intentionally accessed a protected computer without
authorization, and as a result of such conduct, recklessly
caused damage, and caused loss to one and more persons during
any one-year period aggregating at least §5,000 in value, and
caused damage affecting 10 or more protected computers during
any one-year period, to wit, LIRIANO installed keylogger
software without authorization on other Hospital-1 employee
work accounts to collect usernames and passwords for employee
personal accounts.

(Title 18, United States Code,
Sections 1030(a) (5) (B), 1030(c) (4) (i) (A) (I) and (VI), and 2.)

 

 
Case 1:19-cr-00796-LAK Document 2 Filed 11/07/19 Page 5 of 8

COUNT THREE
(Aggravated Identity Theft)

The Grand Jury further charges:

10. The allegations in paragraphs 1 through 6 of this
Indictment are repeated and realleged as if fully set forth
herein.

11. In or about September 2018, in the Southern District
of New York and elsewhere, RICHARD LIRIANO, the defendant,
knowingly transferred, possessed, and used, without lawful
authority, a means of identification of another person, during
and in relation to a felony violation enumerated in Title 18,
United States Code, Section 1028A(c), to wit, during the
commission of the offenses charged in Counts One and Two of
this Indictment, LIRIANO installed and used keylogger software
without authorization to steal personal identifying
information of a female Hospital-1 employee ("“Victim-1"), and
then used that information to log in to Victim-1’s personal e-
mail account to conduct searches for photographs and other
personal and confidential information belonging to Victim-1.

(Title 18, United States Code, Sections 1028A(a) (1), 1028A(b),
and 2.)

 

 
Case 1:19-cr-00796-LAK Document 2 Filed 11/07/19 Page 6 of 8

FORFELTURE ALLEGATIONS

 

12. As a result of committing the offenses alleged in
Counts One and Two of this Indictment, RICHARD LIRIANO, the
defendant, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 1030(i), any and all
property, real or personal, constituting or derived from, any
proceeds obtained directly or indirectly, as a result of said
offense, and any and all personal property that was used or
intended to be used to commit or to facilitate the commission
of said offenses, including but not limited to a sum of money
in United States currency representing the amount of proceeds
traceable to the commission of said offenses.

Substitute Asset Provision

 

13. If any of the above-described forfeitable property,
as a result of any act or omission of RICHARD LIRIANO, the
defendant:

(1) cannot be located upon the exercise of due
diligence;

{2) has been transferred or sold to, or
deposited with, a third person;

{3} has been placed beyond the jurisdiction of

the Court;

 
Case 1:19-cr-00796-LAK Document 2 Filed 11/07/19 Page 7 of 8

(4) has been substantiaily diminished in value;
or
(5) has been commingled with other property
which cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to
Title 21, United States Code, Section 853(p} and Title 28,
United States Code, Section 2461(c), to seek forfeiture of any
other property of the defendant up to the value of the above
forfeitable property.
(Title 18, United States Code, Section 1030,

Title 21, United States Code, Section 853, and
Title 28, United States Code, Section 2461.)

 
   

} pee fi (Ok nar - 2 Ca~

Z J Wey & —
POREPERSON GEOFFREY §. BERMAN

United States Attorney

 

 
Case 1:19-cr-00796-LAK Document 2 Filed 11/07/19 Page 8 of 8

Form No. USA-33s8s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

— vW ° -

RICHARD LIRIANO,

Defendant.

 

SEALED INDICTMENT

 

19 Cr.

(18 U.S.C. 8§ 2, 1030, and 1028A.}

GEOFFREY S. BERMAN
United States Attorney.

 

A TRUE BILL

 

 

 

FOREPERSON
. : b
- ~ — _f ake tp aoe
lala tiled Tadichment Crd 4 aan
eG A
(/ \ fet )

 

 
